                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON


K.G., et al.,                        )
                                     )
     Plaintiffs,                     )                Case No.
                                     )            5:18-cv-555-JMH
v.                                   )
                                     )           MEMORANDUM OPINION
BOARD OF EDUCATION OF WOODFORD       )                AND ORDER
COUNTY, KENTUCKTY, et al.,           )
                                     )
     Defendants.                     )

                                    ***

     Defendant, Board of Education of Woodford County, Kentucky,

(“the Board”) moves this Court, pursuant to Fed. R. Civ. P. 10(a),

for an Order for Plaintiff, K.G., and, Defendant, J.C.S., to cease

appearing    anonymously.   [DE   32].    On   September   4,   2019,   the

Plaintiffs filed their response in opposition to the Board’s

motion.    [DE 36].   The Board has replied in support of its motion.

[DE 38].    J.C.S. did not respond to the Motion.     As a result, this

matter is now ripe for review. The Court having considered the

motion, and being otherwise sufficiently advised, IT IS ORDERED

that the Board’s motion, [DE 32], is, and hereby shall be, DENIED

IN PART and GRANTED IN PART.

                I.    FACTUAL AND PROCEDURAL BACKGROUND

     On October 2, 2018, John and Jane Doe, on behalf of K.G. and

M.G., filed this action against the Board of Education of Woodford

County, Kentucky and J.C.S., individually and in his official
capacity.    [DE 1].   K.G. and M.G. were minor children at the time

the events underlying this action took place and at the time this

action was filed.      [Id. at 2, PageID #2, ¶ 1].

        The Plaintiffs claim J.C.S., a thirty (30) year old, then-

choir teacher at Woodford County High School engaged in prurient

and unlawful contact with K.G. and M.G. both on and off the campus

of Woodford County High School.           [DE 1 at 2, PageID #2, ¶¶ 1-2].

Plaintiffs allege this activity included unlawful sexual touching

and written, verbal, and electronic communications of a sexual and

abusive nature. [Id. at ¶ 1].        The Plaintiffs further claim that

the Board of Education had actual or constructive knowledge of

this conduct as early as March 2018, but failed to act in a manner

that guaranteed the safety and security of K.G. and M.G.             [Id. at

¶ 3].

        In August 2018, the Plaintiffs allege that K.G. was assigned

as a “teacher’s aid” during J.C.S.’s planning period, despite the

Board having received a formal complaint about J.C.S.’s behavior.

[DE 1 at 2-3, PageID #2-3, ¶ 4]. On August 10, 2018, K.G. allegedly

reported to J.C.S’s office, where J.C.S. proceeded to lock his

door and made a lewd and inappropriate comment of a sexual nature

to K.G. [Id. at 3, PageID #3, ¶ 5].           Plaintiffs allege that four

(4) days later, K.G. returned to the office for her scheduled

planning    period   block   with   her    cellular   device   and   recorded



                                      2
conversations, which allegedly include J.C.S.’s insistence that

K.G. reveal her private parts to J.C.S. [Id.].

      Upon learning of the recording, the Board allegedly seized

K.G.’s personal cellular device and detained K.G., stating that

she was not permitted to leave until after she had provided a

written statement about J.C.S’s conduct. [DE 1 at 3, PageID #3, ¶

6].   On August 20, 2018, J.C.S. resigned. [Id. at ¶ 7].

      Plaintiffs claim they have suffered irreparable and lasting

injuries as a result of both the Board’s and J.C.S.’s conduct.

[Id. at ¶ 8].   As a result, Plaintiffs make seven (7) claims as to

the Board and to J.C.S. in both his individual and official

capacity.   [DE 1].    In particular, they brought claims for (1)

sexual harassment in violation Title IX, [id. at 26-28, PageID

#26-28, ¶¶ 158-174]; (2) retaliation in violation of Title IX,

[id. at 28-30, PageID# 28-30, ¶¶ 175-191]; (3) a deprivation of

rights under the Fourth and Fourteenth Amendments pursuant to 42

U.S.C. § 1983, [id. at 30-31, PageID #30-31, ¶¶ 192-200]; (4)

violation of KRS 446.070, [id. at 32, PageID #32, ¶¶ 201-208]; (5)

intentional infliction of emotion distress, [id. at 33, PageID

#33, ¶¶ 184-191]; (6) civil battery, [id. at 33-34, PageID #33-

34, ¶¶ 192-196]; and (7) false imprisonment. [Id. at 34-35, PageID

#34-35, ¶¶ 197-200].

      The Plaintiffs seek judgment on all claims as well as actual,

compensatory losses.   [DE 1].   In addition to actual, compensatory

                                  3
loses, the Plaintiffs also seek punitive damages on their § 1983

claim, [id. at 31, PageID #31], and reasonable attorneys’ fees and

costs on its claim under KRS 446.070.        [Id. at 32, PageID #32].

       Defendant, Board of Education of Woodford County, Kentucky,

(“the Board”) now moves this Court for K.G. and J.C.S. to cease

appearing anonymously in this action.            [DE 32].   The Plaintiffs,

K.G. and M.G. responded in opposition to the Board’s motion.              [DE

36].     The Board replied in support of its motion.           [DE 38].   The

Defendant J.C.S. has not responded to the Board’s motion.

                                II.   ANALYSIS

A.     Board’s Motion for K.G. to Cease Appearing Anonymously is
       Denied.

       The Board requests this Court remove the curtain of anonymity

from K.G. in this action.         [Id. at 1-2, PageID #191-92].           K.G.

argues    that   proceeding    anonymously   will    protect    her   privacy

interests as well as her minor sister’s identity.              We agree with

K.G. and deny the Board’s motion for K.G. to cease appearing

anonymously in this action.

       This Court has held “[g]enerally, a complaint must state the

names of all parties.”        Doe v. Harlan Cnty. Indep. Sch. Dist., 96

F. Supp.2d 667, 671 (E.D. Ky. 2000)(citing Fed. R. Civ. P. 10(a));

see also, Fed. R. Civ. P. 17(a)(1).        However, the Court may exempt

a party from identifying herself in certain circumstances where

the individual’s “privacy interests substantially outweigh the


                                       4
presumption of open judicial proceedings.” Doe v. Porter, 370 F.3d

558, 560 (6th Cir. 2004). Leave to proceed under pseudonyms is

discretionary with the court. Id.

     Thus    Court   “...may   excuse    plaintiffs   from   identifying

themselves in certain circumstances[,]”       Porter, 370 F.3d at 560,

but must consider the following factors: (1) whether the plaintiffs

seeking anonymity are suing to challenge governmental activity;

(2) whether prosecution of the suit will compel the plaintiffs to

disclose information “of the utmost intimacy”; (3) whether the

litigation compels plaintiffs to disclose an intention to violate

the law, thereby risking criminal prosecution; and (4) whether the

plaintiffs are children.       Id.   (citing Doe v. Stegall, 653 F.2d

180, 185–86 (5th Cir. 1981)).

     In the instant case, the Board argues that the factors

outlined in Porter, do not weigh in favor of K.G.’s continued

anonymity.    Porter, 370 F.3d at 560 (citing Stegall, 653 F.2d at

185–86).     In support of its argument, the Board relies primarily

on Rose.

     In    Rose, a female high school graduate sued the school

district and individuals, claiming she was forced to engage in

oral sex with male athletes who were members of club. See Rose v.

Beaumont Indep. School Dist., 240 F.R.D. 264 (E.D. Texas 2007).

The plaintiff moved the court for leave to continue using the

fictitious name under which the case was brought, and the several

                                     5
defendants moved to require plaintiff to use her real name. Id.

The Rose Court ultimately held that graduate would be required to

proceed under her real name.    Id. at 269.

     The Board now urges this Court to reach the same conclusion

with respect to K.G. After analyzing the factors below, we decline

to do so.

     1.     Challenge to Governmental Activity.

     Under Porter, the first factor we must consider is whether

K.G. is suing to challenge governmental activity.    370 F.3d at 560

(internal citation omitted).   In the instant suit, the Plaintiffs

bring claims against the Board and J.C.S. [DE 1].

     The Board is, of course, a governmental entity.        [DE 1].

However, some courts have noted that “[t]he simple fact that

plaintiff sues a governmental entity does not give the court more

reason to grant her request for anonymity.” Doe v. Pittsylvania

Cty., Va., 844 F. Supp. 2d 724, 730 (W.D. Va. 2012).      Moreover,

courts are generally less likely to grant a plaintiff permission

to proceed anonymously when the plaintiff sues a private individual

than when the action is against a governmental entity “seeking to

have a law or regulation declared invalid.”         Doe v. Univ. of

Pittsburgh, Case No. 1:17-cv-213, 2018 WL 1312219, at *2 (W.D.

Mich. March 14, 2018) (quoting Doe v. Merten, 219 F.R.D. 387, 394

(E.D. Va. 2004)).    In the instant action, the Plaintiffs’ claims

the Board breached its duty under Title IX. [DE 1].      While this

                                  6
such claims do not seek to have a law or regulation declared

invalid, they directly challenge specific governmental activity.

     The Board next argues that K.G. should be identified because

J.C.S. is a named defendant and that the former school principal

and former school resource officers are named in the complaint.

[DE 32 at 2, PageID #192].           In doing so, the Board relies

extensively on Rose.

     The Rose court found the governmental activity factor weighed

against anonymity where the plaintiff sued both the school district

and individuals employed by the school district.         Rose, 240 F.R.D.

at 267. The Rose court found that the first factor weighed against

the plaintiff’s anonymity because the individual defendants had

“... valid concerns regarding the impact of the case upon their

individual reputations[.]” Id. at 267.           Thus, the Board argues

that “because individuals associated with the school district are

named” this factor weighs against K.G.’s anonymity.          [DE 32 at 2,

PageID #192].

     We disagree.       The concerns regarding individual reputation

that existed in Rose do not exist here.         Here, the only individual

defendant is J.C.S.       [DE 1].    Unlike in Rose, J.C.S. does not

complain about K.G.’s anonymity, nor has J.C.S. raised these kinds

of reputation concerns. [Id.].

     Nor   does   the   mere   identification    of   non-parties   in   the

complaint weigh in favor of removing K.G.’s anonymity.         It is true

                                     7
that the Plaintiffs identify by name the former principal and the

former school resource officer.        [DE 1].    However, the Plaintiffs

make assert no claims against these individuals. [Id.].               Nor have

either of these individuals raised any reputational concerns, much

less argued that K.G.’s anonymity should cease. Instead, the Board

now   attempts   to   assert   these   concerns   on    their    behalf.     As

discussed below, the first factor weighs in favor of anonymity.

      2.   This Action Involves Information of an Intimate Nature.

      Second, this suit forces Plaintiffs to reveal particularly

sensitive information of sexual nature that could subject them to

considerable harassment.       [DE 1]; see also, Porter, 370 F.3d at

560. The Board concedes that “...K.G.’s claims concern allegations

of sexual harassment[.]” [Id. at 3, PageID #193].               However, Board

argues that sexual nature of the allegations in this case do not

outweigh the presumption of open judicial proceedings.              [Id.].

      We disagree.    There can be no question that this action will

force Plaintiffs to reveal particularly sensitive information of

a sexual nature.      Porter, 370 F.3d at 560.         The complaint itself

details allegations of a sexual nature. [DE 1]. Thus, this factor

weighs in favor of K.G.’s continued anonymity.

      3.   This Litigation does not Compel Plaintiff to Disclose an
           Intention to Violate the Law.

      The third factor the Court must consider is “...whether the

litigation compels the plaintiff to disclose an intention to


                                       8
violate the law, thereby risking criminal prosecution.”       Porter,

370 F.3d at 560. Here, the Board argues that because K.G.’s claims

“...do not involve any admission she engaged in illegal activity

or that she will violate the law in the future[,]” the third factor

weighs against K.G.    [Id.].   The Board is correct.   [DE 1].    As a

result, this factor does, indeed, weigh against K.G.’s continued

anonymity.

     4.      K.G. was a Child at the Time this Action was Filed.

     The fourth factor the Court must consider is “whether the

plaintiff is a child[.]”     See D.E. v. John Doe, 843 F.3d 723, 728

(6th Cir. 2016) (citing Porter, 370 F.3d at 560)(internal citation

omitted)). The Board argues that, because K.G. is no longer a

minor, that the fourth factor weights against her anonymity.

[Id.].    While K.G. may no longer be a minor, we disagree with the

Board’s conclusion.

     K.G. was undoubtedly a minor at the time of the underlying

events and at the time this suit was filed, [DE 1; DE 36 at 1,

PageID #226], requiring them to redact their full names from the

Complaint. See Fed. R. Civ. P. 5.2.    While K.G. is now of majority

age, M.G. is not.     [DE 36 at 2, PageID #227].   In fact, M.G. is

still a student at the school.    [Id.].

     The Board concedes this “...K.G. was a seventeen-year-old

minor at the time of the underlying events ...”         [DE 32 at 3,

PageID #193].     While the Board states the K.G. is no longer a

                                   9
minor, the Sixth Circuit has noted that the question is not just

whether the child is currently minor, but whether they were “a

child when he [or she] filed this lawsuit.”         D.E. v. John Doe, 843

F.3d at 728. Because K.G. was a minor at the time of the suit was

filed, the fourth and final factor weigh in favor of her continued

anonymity.

     5.      Public Policy Favors K.G.’s Continued Anonymity.

     The Board argues that public policy and “fairness” should

prohibit K.G. from proceeding anonymously against the Board and

J.C.S.    [DE 32 at 4, PageID #194].      In particular, the Board argues

that K.G. has made serious allegations against the Board. [Id.].

Citing    Rose,   the   Board   implies    that   K.G.   is   hurling   these

accusations at it “from behind a cloak of anonymity.”            [Id.].    As

a result, the Board argues it “should not be compelled to defend

itself from these serious accusations in the public arena while

K.G. proceeds anonymously.”       To do so, the Board claims, would be

“unfair.”

     Plaintiffs disagree.       They argue that if K.G. were to cease

appearing anonymously, M.G., who is still a minor, would become

readily identifiable to the entire community, which would “...

undo the privacy protections afforded to [her] by Rule. 5.2(a).”

[Id. at 2-3, PageID #226-27].             Plaintiffs further imply that

forcing K.G. to identify herself would “deter other minor children

from reporting unlawful activities...”            As a result, Plaintiffs

                                    10
argue that the Court should not force K.G. to identify both herself

and her sister.

     Like Stegall and Porter, this case was brought on behalf of

children.     The vulnerability of children is of special concern.

Endangered v. Louisville/Jefferson Cnty. Metro Government Dept. of

Inspections, Civ. Action No.: 3:06-cv-250-S, 2007 WL 509695, at *2

(W.D. Ky. Feb. 12, 2007). For that reason, we grant a heightened

protection.    Stegall, 653 F.2d at 186. (“The gravity of the danger

posed by the threats of retaliation against the [plaintiffs] for

filing this lawsuit must also be assessed in light of the special

vulnerability of these child-plaintiffs.”).

     We agree with Plaintiffs. If K.G.’s identity were to become

it is very likely that K.G.’s sister, M.G., who is still a minor,

would also be identified.     Such a result would negate the very

purpose of Fed. R. Civ. P. 5.2(a). Thus, because of the heightened

protection courts give to child plaintiffs, id., we find that

public policy favors allowing K.G. to proceed in this action

anonymously.

     As a result, we find that, taken together, the Porter factors

and public policy concerns weigh in favor of K.G.’s continued

anonymity.     Thus, we deny the Board’s motion to the extent it

requests the Court require K.G. to cease appearing anonymously.

B.   Board’s Motion for J.C.S. to Cease Appearing Anonymously is
     Granted.


                                 11
      Likewise, the Board also requests the Court order its co-

defendant, J.C.S. to cease appearing anonymously.             [Id. at 1-2,

PageID     #191-92].   [Id.].   J.C.S.   has    failed   to    respond    in

opposition to the Board’s motion within twenty-one (21) days.            The

language of Joint Local Rule of Civil Practice (“LR”) 7.1(c)

provides:

             ...Unless otherwise ordered by the Court, a
             party opposing a motion must file a response
             within 21 days of service of the motion.
             Failure to timely respond to a motion may be
             grounds for granting the motion...

(emphasis added).

      Thus, J.C.S.’s lack of response may be grounds for this Court

to grant the motion under local rules.          See LR 7.1(c).       Here,

J.C.S. has failed to respond at all.           Accordingly, J.S.C. has

waived argument, and the Court will grant the Board’s motion as to

J.C.S. and order him to cease appearing anonymously in this action.

                           III. CONCLUSION

      For the reasons stated above, IT IS ORDERED as follows:

      1)     That the Board’s motion, [DE 32], is, and hereby shall

be, DENIED IN PART and GRANTED IN PART;

      2)      That to the extent the Board moves to have K.G. cease

appearing anonymously, the motion is, and hereby shall be, DENIED;

and




                                  12
     3)    That to the extent the Board moves for co-Defendant,

J.C.S., to cease appearing anonymously in this action, the motion

is, and herby shall be, GRANTED.

     This the 18th day of September, 2019.




                               13
